DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-22) in the reply filed on 03/07/22 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PL425972 on June 18, 2018. It is noted, however, that applicant has not filed a certified copy of the PL425972 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (US Patent No. 6,069,686).
Regarding claim 13; Wang et al discloses a fiber optic measuring probe (optical fiber measurement system 100 @ figure 1 having an optical fiber sensor head 150 @ figures 1-2 and 4-5), comprising: 
an optical fiber segment (210 @ figures 2 and 4-5) having an end; 
a measuring element (reflecting fiber 220 @ figures 2 and 4-5) having a first end (221 @ figure 2) proximate to the end (211 @ figure 2) of the optical fiber segment (210 @ figure 2) and second end opposite the first end (221 @ figure 2) that is an exposed face (figure 2); 
wherein there is a residual cavity (air gap 260 @ figure 2) between the end (211 @ figure 2) of the optical fiber segment (210 @ figure 2) and the first end (221 @ figure 2) of the measuring element, (220 @ figure 2) and wherein the optical fiber segment (210 @ figure 2) has a length (figures 1-2) that is at least partly disposed in a capillary (230 @ figure 2) at a first end (240 @ figure 2) of the capillary (230 @ figure 2), and wherein a second end (250 @ figure 2) of the capillary (230 @ figure 2) is joined with the measuring element (220 @ figure 2), and wherein the capillary (230 @ figure 2) is clenched on the optical fiber segment (210 @ figure 2). See figures 1-5
  
    PNG
    media_image1.png
    589
    1214
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 14-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,069,686) in view of Driver (US Patent No. 5,625,459).
Regarding claim 14; Wang et al discloses a ratio (col.9 lines 1-9: e.g., Exact compensation can be achieved by proportioning the CTE's of the lead-in and reflecting fibers and the CTE of the hollow sleeve 230 and the locations where the fibers are bonded to the sleeve such that the ratio of the CTE of the sleeve to the CTEs of the fibers is d + d' : d + d' + g. It can be understood that when g becomes small relative to d and/or d', as would usually the case in view of the preferred short air gap as described above, the difference between substantial and exact compensation becomes vanishingly small) of an optical length (g @ figure 4) of the residual cavity (260 @ figure 4) and an optical length (d’ @ figure 4) of the measuring element (220 @ figure 4).  
Wang et al discloses all of feature of claimed invention except for ratio of the optical length is in range of 0 to 4. It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with limitation above for the purpose of improving measurements of high accuracy and resolution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15; Wang et al discloses all of feature of claimed invention except for the face of the measuring element is at least partly coated with a material that is adhesive to the chemical substance to be detected. However, Driver teaches that it is known in the art to provide the face of the measuring element (26 @ figures 1-2) is at least partly coated with a material (anti-reflective coating 69 @ figure 2) that is adhesive to the chemical substance to be detected (col.5 lines 28-42: e.g., the specular reflectance may be further reduced by means of an optional anti-reflective coating 69 on the sample viewing surface 62). It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to 
Regarding claim 16; Wang et al discloses all of feature of claimed invention except for the face of the measuring element is at least partly coated with a material that loses adhesiveness when exposed to the chemical substance to be detected.  It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with limitation above for the purpose of improving measurements of high accuracy and resolution, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 17; Wang et al discloses all of feature of claimed invention except for the face of the measuring element is at least partly coated with a material that has an optical property that changes when exposed to the chemical substance to be detected. However, Driver teaches that it is known in the art to provide the face of the measuring element (26 @ figures 1-2) is at least partly coated with a material (69 @ figure 2) that has an optical property that changes when exposed to the chemical substance to be detected (col.5 line 28-42: e.g., the specular reflectance may be further reduced by means of an optional anti-reflective coating 69 on the sample viewing surface 62. The specular reflectance resulting in the present invention is less than about 10% of the diffusely reflected light and preferably is less than 5% of said light. The spectral reflectance may be further reduced to less than 1% of the diffusely reflected light by means of the optional anti-reflective coating, the choice of which should be made in accordance with the environment in which the probe is to be used and the desired optical characteristic). It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with limitation above as taught by Driver for the purpose of maximizing the viewing area and minimizing specular reflection.
Regarding claim 18; Wang et al discloses all of feature of claimed invention except for the measuring element is made of a material selected of a group including glass, silica glass, lead glass, 26 @ figures 1-2) is made of a material selected of a group including glass (col.5 lines 61-64: e.g., the window 26 may be a BK7 glass having an index of refraction of 1.5), silica glass, lead glass, ZBLAN glass, and polymers. It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with limitation above as taught by Driver for the purpose of maximizing the viewing area and minimizing specular reflection.
Regarding claim 19; Wang et al discloses all of feature of claimed invention except for an end of the optical fiber segment inside the capillary is formed at an angle relative to an end of the measuring element across the residual cavity, and the angle is in a range of 40 to 200.  However, Driver teaches that it is known in the art to provide an end (44 @ figure 1) of the optical fiber segment (34, 50 @ figure 1) inside the capillary (48 @ figure 1) is formed at an angle (θ, Ø @ figure 2) relative to an end (60 @ figure 2) of the measuring element (26 @ figure 2) across the residual cavity (figure 2), and the angle (θ, Ø @ figure 2) is in a range of 40 to 200 (col.4 lines 50-53: e.g., θ may vary in a range of about 0 degree and about 35degree. The range 15 degree – 25 degree and col.5 lines 51-55: e.g., Ø is about 45 degree).  It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with limitation above as taught by Driver for the purpose of maximizing the viewing area and minimizing specular reflection.
Regarding claim 22; Wang et al discloses all of feature of claimed invention except for the optical fiber segment is a multicore optical fiber segment. However, Driver teaches that it is known in the art to provide the optical fiber segment (110 @ figure 7) is a multicore optical fiber segment (112 @ figure 7 and col.6 lines 40-46: e.g., a flexible fiberoptic 110 formed of a plurality of individual fiberoptics 112 may be substituted for the light pipe 50. Likewise, a single fiberoptic 114, illustrated in FIG. 8, may be employed as the light collecting element which comprises a glass core 116 having a cladding 118). It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with .


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Patent No. 6,069,686) in view of Saaski et al (US Patent No. 4,945,230).
Regarding claim 21; Wang et al discloses all of feature of claimed invention except for the optical fiber segment has a connector at a second end, opposite the first end. However, Saaski et al teaches that it is known in the art to provide for the optical fiber segment (14 @ figure 1) has a connector (20 @ figure 1) at a second end, opposite the first end. It would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine fiber optic measuring probe of Wang et al with limitation above as taught by Saaski et al for the purpose of improving the sensitivity of optically resonant structure.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious fiber optic measuring probe comprising all the specific elements with the specific combination including the end of the optical fiber segment has a reflection coefficient RI and the end of the measuring element across the residual cavity has a reflection coefficient R2 where a ratio of RI to R2 is equal to or less than 0.5 in set forth of claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1) Grossman et al (US 2005/0185189) discloses 3-Mirror fiber optic sensor for simultaneous measurement of dual parameters such as hydrogen concentration and temperature.	2) Stevenson et al (US Patent No. 5,585,634) discloses a radiation transmission optical fiber having a core and cladding for spectroscopic monitoring includes a transmission portion and a sensor portion; the transmission portion has a continuous core portion and a continuous cladding over the core portion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



March 11, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886